DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 11, and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5, 14, and 19 of prior U.S. Patent No. 11,322,949. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,322,949 as noted below.
Application 17711820
U.S. Patent No. 11,322,949
1. A battery management circuit, comprising: a first charging channel, a communication control circuit and a second charging channel, wherein at least one of charging voltage and charging current is received from a power supply device and applied directly to a battery for charging through the first charging channel, the battery comprising a first cell and a second cell coupled in series, wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted; the second charging channel is provided with a boost circuit, wherein the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery according to the target voltage, when the power supply device charges the battery through the second charging channel, the initial voltage being lower than total voltage of the battery and the target voltage being higher than the total voltage of the battery; and the communication control circuit is configured to: communicate with the power supply device to make magnitude of at least one of the charging voltage and the charging current received from the power supply device match a present charging stage of the battery, when the power supply device charges the battery through the first charging channel, wherein the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage.
1. A battery management circuit, comprising: a first charging channel, a Cuk circuit, and a communication control circuit, wherein at least one of charging voltage and charging current is received from a power supply device and applied directly to a battery for charging through the first charging channel, the battery comprising a first cell and a second cell coupled in series, wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted; and the communication control circuit is configured to: communicate with the power supply device to make a magnitude of at least one of the charging voltage and the charging current received from the power supply device match a present charging stage of the battery, when the power supply device charges the battery through the first charging channel, wherein the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; and send a drive signal to the Cuk circuit to drive the Cuk circuit to work, to make energy of the first cell and the second cell be transferred through the Cuk circuit to balance voltage of the first cell and voltage of the second cell, when the voltage of the first cell and the voltage of second cell are unbalanced.

5. The battery management circuit of claim 1, further comprising a second charging channel provided with a boost circuit, wherein the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery according to the target voltage, when the power supply device charges the battery through the second charging channel, the initial voltage being lower than total voltage of the battery and the target voltage being higher than the total voltage of the battery.
Claims 3-5
Claims 2-4, respectively.
Claims 6-9
Claims 6-9, respectively.
10. A device to be charged, comprising: a battery, comprising a first cell and a second cell coupled in series; and a battery management circuit, comprising a first charging channel, a communication control circuit and a second charging channel, wherein the first charging channel, through which at least one of charging voltage and charging current is received from a power supply device and applied directly to the battery for charging, the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted; the second charging channel is provided with a boost circuit; the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery according to the target voltage, when the power supply device charges the battery through the second charging channel; the initial voltage is lower than total voltage of the battery and the target voltage being higher than the total voltage of the battery; and the communication control circuit is configured to communicate with the power supply device to make magnitude of at least one of the charging voltage and the charging current from the power supply device match a present charging stage of the battery, when the power supply device charges the battery through the first charging channel, the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant- voltage charging stage.
10. A device to be charged, comprising: a battery, comprising a first cell and a second cell coupled in series; and a battery management circuit, comprising a first charging channel, a Cuk circuit, and a communication control circuit, wherein the first charging channel, through which at least one of charging voltage and charging current is received from a power supply device and applied directly to the battery for charging the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted; the communication control circuit is configured to communicate with the power supply device to make a magnitude of at least one of the charging voltage and the charging current from the power supply device match a present charging stage of the battery, when the power supply device charges the battery through the first charging channel, the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; and the communication control circuit is further configured to send a drive signal to the Cuk circuit to drive the Cuk circuit to work, to make energy of the first cell and the second cell be transferred through the Cuk circuit to balance voltage of the first cell and voltage of the second cell, when the voltage of the first cell and the voltage of second cell are unbalanced.

14. The device of claim 10, wherein the battery management circuit further comprises a second charging channel provided with a boost circuit; the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery according to the target voltage, when the power supply device charges the battery through the second charging channel; the initial voltage is lower than total voltage of the battery and the target voltage being higher than the total voltage of the battery; and the communication control circuit is further configured to control switching between the first charging channel and the second charging channel.
Claims 12-14
Claims 11-13, respectively.
15. A method for battery management, applied in a battery management circuit, comprising: communicating with a power supply device to make magnitude of at least one of charging voltage and charging current provided by the power supply device match a present charging stage of a battery, when the power supply device charges the battery through a first charging channel directly, the battery comprising a first cell and a second cell coupled in series, wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted, and the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; wherein the battery management circuit further comprises a second charging channel, the second charging channel is provided with a boost circuit, and the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery based on the target voltage, when the power supply device charges the battery through the second charging channel, wherein the initial voltage is lower than total voltage of the battery and the target voltage is higher than the total voltage of the battery.
15. A method for battery management, comprising: communicating with a power supply device to make a magnitude of at least one of charging voltage and charging current provided by the power supply device match a present charging stage of a battery, when the power supply device charges the battery through a first charging channel directly, the battery comprising a first cell and a second cell coupled in series wherein the at least one of the charging voltage and the charging current received from the power supply device is applied directly to the battery without being converted, and the present charging stage of the battery is any one of a trickle charging stage, a constant-current charging stage, and a constant-voltage charging stage; and sending a drive signal to a Cuk circuit to drive the Cuk circuit to work, to make energy of the first cell and the second cell be transferred through the Cuk circuit to balance voltage of the first cell and voltage of the second cell, when the voltage of the first cell and the voltage of second cell are unbalanced.

19. The method of claim 15, wherein the battery management circuit further comprises a second charging channel, the second charging channel is provided with a boost circuit, and the boost circuit is configured to receive initial voltage from the power supply device and increase the initial voltage to a target voltage to charge the battery based on the target voltage, when the power supply device charges the battery through the second charging channel, wherein the initial voltage is lower than total voltage of the battery and the target voltage is higher than the total voltage of the battery.
Claims 17-19
Claims 16-18, respectively.
Claim 20
Claim 20


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examples of such language include “to make magnitude” instead of “to make a magnitude” and “lower than total voltage” instead of “lower than a total voltage” in claim 1; “to make magnitude” instead of “to make a magnitude” and “lower than total voltage” instead of “lower than a total voltage” in claim 10; and “to make magnitude” instead of “to make a magnitude” and “lower than total voltage” instead of “lower than a total voltage” in claim 15.
Claims 2-9 are directly or indirectly dependent upon claim 1, claims 11-14 are directly or indirectly dependent upon claim 10, and claims 16-20 are directly or indirectly dependent upon claim 15 and therefore also include the problematic language, where it should be noted that the dependent claims also individually recite similar problematic language as the independent claims.  Examples of such language in the dependent claims include “the voltage of second cell” instead of “the voltage of the second cell” as well as the phrase “to drive the Cuk circuit to work”, where it is unclear as to what would be included or excluded from the “to work” limitation, in claim 2; “the voltage of second cell” instead of “the voltage of the second cell” as well as the phrase “to drive the Cuk circuit to work”, where it is unclear as to what would be included or excluded from the “to work” limitation, in claim 11; and “the voltage of second cell” instead of “the voltage of the second cell” as well as the phrase “to drive the Cuk circuit to work”, where it is unclear as to what would be included or excluded from the “to work” limitation, in claim 16.  Note that claims 3-5 and 8-9 are directly or indirectly dependent upon claim 2, claims 12-14 are directly or indirectly dependent upon claim 11, and claims 17-19 are directly or indirectly dependent upon claim 16 and therefore also include the problematic language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ikriannikov (US 2012/0043923), Maksimovic (US 2014/0042815), Wang (US 2012/0112705), and Huang (US 2016/0064962).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859